
	
		I
		111th CONGRESS
		1st Session
		H. R. 3184
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Langevin (for
			 himself, Mr. Young of Alaska,
			 Mr. Kucinich,
			 Mr. McGovern,
			 Mr. Bishop of Georgia,
			 Mr. Smith of New Jersey,
			 Mr. Farr, Mr. Kennedy, Mr.
			 Markey of Massachusetts, Mr.
			 Holt, Mr. Carson of
			 Indiana, Mr. Olver, and
			 Mr. Carnahan) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  eliminate the in the home restriction for Medicare coverage of mobility devices
		  for individuals with expected long-term needs.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Independent Living Act of
			 2009.
		2.Findings and
			 purposes
			(a)FindingsThe
			 Congress finds the following:
				(1)There are
			 approximately 2,200,000 wheelchair users in the United States according to the
			 United States Census Bureau of 2001.
				(2)A
			 significant portion of these wheelchair users qualify for coverage under the
			 Medicare program, either based on disability status or age.
				(3)Many of these
			 Medicare beneficiaries live independently in their own homes, alone or with
			 other family members.
				(4)The ability of an
			 individual with a mobility impairment to move about one’s physical environment
			 through the use of a wheelchair or other mobility device permits the
			 performance of activities of daily living, including caring for oneself, living
			 independently, performing household duties, caring for family members, engaging
			 in employment, attending school, visiting medical facilities, participating in
			 recreational and community activities, attending religious services, and
			 performing civic duties.
				(5)For an individual
			 with an expected long-term mobility impairment (such as a disabling condition
			 that is expected to significantly limit mobility for twelve months or more),
			 the need to have access to one’s physical environment through the use of an
			 appropriate wheelchair or other mobility device, both inside and outside of the
			 home, is critical to living independently, functioning in society, and
			 attaining a meaningful quality of life.
				(6)In 1965, when the
			 Medicare program was first enacted, Congress recognized the importance of
			 providing assistance to individuals with mobility disabilities by expressly
			 identifying wheelchairs as a covered durable medical equipment benefit under
			 part B of the program when provided for use in the patient’s home. This
			 language is widely believed to have been drafted to establish a separate
			 payment under part B for wheelchairs provided outside of an institution (such
			 as a hospital) which would otherwise be paid under part A of the
			 program.
				(7)The Centers for Medicare & Medicaid
			 Services (CMS), the agency that administers the Medicare program, currently
			 interprets a provision in the Medicare statute—known as the in the home
			 requirement—to prohibit coverage of wheelchairs and other mobility
			 devices if these devices are not medically necessary for use in the
			 beneficiary’s home, denying access to appropriate mobility devices for a
			 significant number of Medicare beneficiaries.
				(8)The current CMS
			 interpretation of the in the home requirement is inconsistent with Federal law
			 in the following respects:
					(A)In enacting the
			 Americans with Disabilities Act of 1990 (Public Law 101–336), Congress found
			 that The Nation’s proper goals regarding individuals with disabilities
			 are to assure equality of opportunity, full participation, independent living,
			 and economic self­sufficiency for such individuals..
					(B)The Rehabilitation
			 Act of 1973 (Public Law 93–112) requires that Federal programs not discriminate
			 against individuals with disabilities, including individuals with mobility
			 impairments. However, under the current CMS interpretation of the in the home
			 requirement, Medicare beneficiaries with long-term mobility impairments cannot
			 gain access to mobility devices that facilitate their movement throughout the
			 community even when a particular device has been determined to be medically
			 necessary for this purpose. The result of denying such access to appropriate
			 mobility devices is the unnecessary isolation of the Medicare beneficiary,
			 which is inconsistent with the letter and spirit of the Rehabilitation Act of
			 1973 and its regulations.
					(C)The United States
			 Supreme Court ruled in the Olmstead decision (Olmstead v. L.C. ex. rel.
			 Zimring, 527 U.S. 581 (1999)) that an individual with a disability has the
			 right to live in the most integrated setting appropriate to meet the
			 individual’s needs. If Medicare coverage policy does not take into
			 consideration the needs of individuals with mobility impairments to function
			 outside the four walls of their homes, the right to live in the most integrated
			 setting is denied.
					(9)In 1965, and
			 throughout the history of the Medicare program, Congress has expected covered
			 services to be provided in accordance with current standards of medical
			 practice and professional clinical judgment as well as in accordance with
			 Federal law.
				(b)PurposesThe
			 purposes of this Act are as follows:
				(1)To bring CMS’s
			 coverage criteria for wheelchairs and other mobility devices in line with
			 contemporary standards of medical practice and Federal law by correcting CMS’s
			 restrictive interpretation of the in the home requirement language in the
			 Medicare statute.
				(2)To ensure that
			 beneficiaries with expected long-term mobility needs are not confined to the
			 four walls of their homes by wheelchairs and other mobility devices that are
			 inadequate to meet their needs both inside and outside of the home.
				(3)To clarify that
			 wheelchairs and other mobility devices for beneficiaries with expected
			 long-term mobility impairments are covered under the Medicare program if they
			 are used in customary settings for the purpose of normal domestic, vocational,
			 or community activities.
				3.Elimination of in
			 the home restriction for Medicare coverage of mobility devices for individuals
			 with expected long-term needs
			(a)In
			 generalSection 1861(n) of
			 the Social Security Act (42 U.S.C. 1395x(n)) is amended by inserting or,
			 in the case of a mobility device required by an individual with expected
			 long-term need, used in customary settings for the purpose of normal domestic,
			 vocational, or community activities after
			 1819(a)(1)).
			(b)Effective
			 dateThe amendment made by subsection (a) shall apply to items
			 furnished on or after the date of enactment of this Act.
			
